             Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ROBERT A. BURKE, ESQUIRE                                  ATTORNEYS FOR PLAI NTIFFS,
   ATTORNEY I.D. NO. 61268                                   SUZANNE SOMERS and
   PATRICK J. GALLO, JR., ESQUIRE                            SLC SWEET, INC.
   ATTORNEY I.D. NO. 316092
   BRIAN J. FORGUE, ESQUIRE
   ATTORNEY I.D. 322783
   MacELREE HARVEY, LTD.
   17 W. Miner Street
   West Chester, PA 19381-0660
    (610) 436-0100

   SUZANNE SOMERS, et al
                                                             CIVIL ACTION NO.     2:   1   9-cv-04773-CFK
                          Plaintiffs,
                                                             JURY TRIAL REQUESTED
                   V


   QVC, INC

                          Defendant.


            PLAINTIFFS' MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT'S
                                MOTION TO COMPEL

             Plaintiffs, Suzanne Somers and SLC Sweet, lnc. ("SLC") (collectively "Plaintiffs"),

   by and through their undersigned counsel, hereby submit this Opposition to Defendant,

   QVC, lnc.'s ('QVC" or "Defendant") Motion to Compel. [Docket No. 28].



                                        PRELIMINARY STATEMENT


             The relief Defendant seeks is inconsistent with the Federal Rules of               Civil

   Procedure relating to the collection and production of Electronically Stored lnformation

   ('ESl').    Moreover, Defendant fails to identify a single provision of the Court's May         B,




                                                   1
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 2 of 11




   2020 Order Governing Electronic Discovery [Docket No. 27] to which Plaintiffs failed to

   adhere. Defendant seeks, essentially, three forms of relief.

            1.     QVC seeks an Order compelling Plaintiffs' attorneys to directly gather

   information and that Plaintiffs' representatives not be    a part of this. There is no
   authority in the Federal Rules of Civil Procedure or case law interpreting those rules to

   compel      a party to take this unprecedented step. Moreover, the Court's Electronic
   Discovery Order does not impose this requirement. Finally, as QVC is well aware,

   Plaintiffs are located in California. An Order requiring Plaintiffs' counsel to travel to

   California and review Plaintiffs' documents is impractical and (under the various States'

   Coronavirus procedures) likely impossible.

            2.     QVC seeks the forensic imaging and analysis of all devices used by any

   representative of Plaintiffs. QVC seeks this prior to the production of any documents

   and without the requisite showing of intentional wrongdoing. Again, there is no authority

   to require the forensic imaging of the parties' computers and devices at this stage.
   Moreover, as Plaintiffs have advised Defendant on multiple occasions, files responsive

   to Defendant's discovery request are located at Plaintiffs' email host, lntermedia.net and

   on Dropbox. Accordingly, there is no need to image and analyze the              individual

   computers or devices used by representatives of Plaintiffs. Burke Certif. at Exhibits "8"

   and "C".

            3.     Answers to QVC's questions: not one of QVC's questions are required to

   be answered in accordance with the Court's Order. Moreover, there is no authority to

   compel Plaintiffs to respond to each of Defendant's questions absent evidence of

   wrongdoing by Plaintiffs.


                                                2
3662500v1
191601.65822
             Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 3 of 11




             As set forth herein, the authority in this District clearly states that there will be no

   forensic imaging of the parties' devices absent some direct evidence of wrongdoing.

   Defendant identifies not a single instance where Plaintiffs have failed to abide by the

   Court's Order Governing Electronic Discovery or have in any other way hindered the

   production of documents. The Motion should be denied.



                                                     ARGUMENT

             Plaintiffs' Collection of Documents is Being Done in Accordance With the
             Rules and This Court's Order Governing Electronic Discovery.

             Plaintiffs' statements regarding the manner in which Plaintiffs are collecting

   information responsive          to QVC's discovery        requests are clear and unequivocal.

   Plaintiffs advised QVC in detail regarding Plaintiffs' electronic system and the manner in

   which documents will be collected and produced.

                 The electronic system that Plaintiffs and Plaintiffs' representatives
                 have in place includes individual computers (and mobile devices) for
                 the transmittal and receipt of electronic mail communications.a

                 The e-mail is hosted at lntermedia.net. lt is run on the current version
                 of Microsoft Exchange. There are two separate accounts that are with
                 lntermedia that have SLC files on them. There contains non-SLC
                 information on both these accounts, as well as SLC information. Data
                 is also housed on a Dropbox account for SLC. Plaintiffs have
                 collected, and are in the process of continuing to collect, files from the
                 Dropbox account and from the electronic files of Caroline Somers, Alan
                 Hamel, Suzanne Somers, Julie Turkel and Jill Schugardt. The
                 information for the relevant time period was, and still is, housed at
                 lntermedia and Dropbox. The files are maintained, preserved and not
                 deleted. The retention of these files will continue and will not be
                 deleted. The two e-mail accounts on lntermedia do contain files
                 unrelated to SLC. The Dropbox account also contains files unrelated
                 to SLC.s


   a May   28, 2020 letter attached as Exhibit "8"
   5   June 23,2020 email attached Exhibit "C".
                                                         3
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 4 of 11




            Defendant misrepresents and misstates to this Court the information Plaintiffs

   have, in good faith, provided to Defendants relating to the collection and production of

   ESl. Burke Certif. at ll2.


   ll.      There Can Be No Order Gompelling the Forensic lmaging or Analysis of
            Plaintiffs'Computers and Electronic Devices Absent a Compelling Showing
            of Wrongdoing.
            No documents have been produced in this case by either party as of this time.

   Accordingly, Defendant has not identified, and cannot identify, any wrongdoing by

   Plaintiffs regarding the production of materials. The standard for compelling the forced

   forensic analysis of a parties' computers in the Eastern District of Pennsylvania is clear

   and unequivocal.

            When   a litigant believes that another party has failed to comply with its
   obligations under Rule 34, Rule 37 provides a remedy and the burden is on the movant

   to show that the party from whom documents were requested either withheld relevant

   documents or failed    to conduct a   reasonable search. Winn-Dixie Stores, lnc.     v.   E.

   Mushroom Mktq. Coop., No. CV 15-6480,2020 WL 3498161,             at.2   (E.D. Pa. June29,
                                                                                             *1
   2020) (citing Enslin v. Coca-Cola Co., Civ. A. No. 14-06476,2016 WL 7013508, at

   n.2 (E.D. Pa. May 13, 2016) ("The burden lies with the party requesting discovery to

   show that a responding party's production of ESI was inadequate and that additional

   efforts are warranted."); The Sedona Conference, The Sedona Principles: Best

    Practices Recommendations        &   Principles   for   Addressing Electronic Document

    Production. Principle 7 (2d ed.2007) ("The requesting party has the burden on a motion

   to compel to show that the responding party's steps to preserve and produce relevant

   electronically stored information were inadequate.") (emphasis added).

                                               4
3662500v1
191601 .65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 5 of 11




            This burden is not trivial, as it is "[t]he producing party who is in the best position

   to determine the method by which they will collect documents. The producing party
   responding to a document request has the best knowledge as to how documents have

   been preserved and maintained." Winn-Dixie,2020 WL 3498161, at .2 (citing Ford

   Motor Co. v. Edqewood Properties, lnc., 257 F.R.D. 418, 427 (D.N.J. 2009); see a/so

   The Sedona Principles, Principle 6 ("responding parties are best situated to evaluate

   the procedures, methodologies, and technologies appropriate for preserving and
   producing their own electronically stored information.").

            Moreover, Federal courts will not compel a party to disclose its discovery process

   as a result of the opponent's mere suspicion that the party's process has not produced

   adequate documents                                           re Services lnc. et al. v.     I



   Corporation,     et al., 2018 WL 80641 (E.D. Pa. 2018); and ln re                Lorazepam &

   Clorazepate Antitrust Litiq. ,219 F.R.D. 12, 17 (D.D.C. 2003). Without a showing of bad

   faith or unlawful withholding of documents, requiring such "discovery on discovery"

   would unreasonably put the shoe on the other foot and require a producing party to go

   to herculean and costly lengths. ld. (quoting Ford Motor Co. v. Edqewood Props., lnc.,

   257 F.R.D. 12, 458 (D.N.J. 2009)). Additionally, a party's assertion that its adversaries'

   search methodology was unreasonable is virtually always insufficient absent some

   concrete evidence pointing to the existence of missing documents. Winn-Dixie Stores,

    2020 WL 3498161, at *4 (citing Russel v. Kiewit Corp., Civ. A. No. 18-2144,2019 WL

    2357525, at .3 (D. Kan. June 4, 2019). As documents have not been produòed, there

   are no missing documents.




                                                    5
3662500v1
191601.65822
                 Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 6 of 11




                Document production has not even begun yet and QVC is prematurely alleging

   wrongdoing. QVC cannot show wrongdoing, bad faith, withholding of                        any

   documentation, or any other malfeasance that would even arguably give rise to the

   relief it seeks. At its very best, QVC's instant motion is premature. At its worst, as is

   indeed the case, the motion is a transparent effort to micromanage Plaintiff's production

   and improperly drive costs and waste this Court's time. QVC fails to carry the burdens

   adopted by the Eastern District and Federal Courts governing document production,

   asks for unprecedented relief, and, for the reasons set forth herein, QVC's motion

   should be denied.

   I   lt.      There is no Requirement That Plaintiffs' Attorneys Gollect and Review
                Relevant Data for Production.


                Caroline Somers is the President of Plaintiff, SLC and is the individual most

   knowledgeable about          the facts of this case, the documents that exist and the
   reprehensible conduct of QVC during its relationship with Plaintiffs. As President of

   SLC, and the individual with the most knowledge of the relevant events, Caroline

   Somers is the individual most qualified for the collection of data.

                There is no authority that QVC identifies that requires attorneys to be the ones

   responsible for the collection of information. Moreover, should QVC have any questions

   regarding the manner in which documents were collected and produced, QVC will have

   the opportunity to take Caroline Somers' deposition and question what occurred.

                The primary document that QVC cites in support of its unprecedented position is

   a         marketing article put out by an E-discovery company. The article entitled     Hot¡z

   Dangerous is Se/f-Collection in E-Discovery? was authored by Sheila Mackay. Ms.

       Mackay is the Senior Director of Conduent, an E-discovery consulting group that sells
                                                    6
3662500v1
191601 .65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 7 of 11




   its services to attorneys for the collection of ESl. With no citation to the Federal Rules

   of Civil Procedure that govern the production of ESl, Ms. Mackay arrives at the not-so-

   surprising conclusion that parties should not collect their own E-discovery. Rather, Ms.

   Mackay opines that companies should hire her company, Conduent to be responsible

   for the collection and production of   ESl. Ms. Mackay     provides her contact information

   so that companies can contact her. Ms. Mackay's marketing article is attached                as

   Exhibit "D".

            The caselaw cited by QVC is boilerplate. The cases do not support QVC's

   unprecedented request that the lawyers should collect and review data for production

   (and not the parties). The cases cited by QVC (none of which are even from this

   District) are readily distinguishable from the facts of this case.

            QVC's cited cases all involve sanctions for intentional misconduct after a review

   of the document production. Nat'l Dav Laborer Orq. Network v. U.S. lmmiqration and

   Customs Enforcement Agency, 877 F Supp. 2d 87 , 108 (S.D.N           .Y   . 2012) (government's

   response to FOIA request was inadequate)           Jones v. Bremen Hi h Sch. D ist 2 28 No

   08 C 3548 , 2010 WL 2106640 (N.D. lll. May 25, 2010) (school district failed to institute a

   formal litigation hold after notice for approximately two years, and engaged in gross

   negligence and spoliation of evidence in its production)      Cache La Poud re Feeds. LLC

   v. Land O'Lakes. lnc., 244 F.R.D. 614 (D. Colo. 2007) (defendant, Land O'                 Lakes

   destroyed discoverable emails and other electronic information). Wachtel v. Health Net,

    lnc., 239 F.R.D. 81 (D.N.J. 2006) (sanctions awarded for Defendant's habitually evasive

    responses     to Plaintiff's discovery requests, lack of candor, and failure to       produce




                                                  7
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 8 of 11




   approximately 20,000 pages of relevant discovery that resulted in crushing prejudice to

   plaintiff).



   IV       Plaintiffs Provided the lnformation Gonsistent With the Gourt's Electronic
            Discovery Order.

            The additional questions that QVC wants answered are not mandated by the

   Federal Rules of Civil Procedure or the Court's Order Governing Electronic Discovery

   The Court's Electronic Discovery Order requires the parties, by May 28, 2020, to
   provide the following information

                  a     a list of the most likely custodians of relevant electronic materials,
                        including a brief description of each person's title and
                        responsibilities;

                  b     a list of each relevant electronic system that has been in place at all
                        relevant times and a general description of each system, including
                        the nature, scope, character, organization, and formats employed in
                        each system;

                  c.    the parties should also include other pertinent information about
                        their electronic documents and whether those electronic documents
                        are of limited accessibility, that is, those created or used by
                        electronic media no longer in use, maintained in redundant
                        electronic storage media, or for which retrieval involves substantial
                         cost;

                  d     the name of the individual responsible for the party's electronic
                         document retention policies ("the retention coordinator");

                  e      a general description of the party's electronic document retention
                         policies; and,

                  f.     the name of the individual who shall serve as the party's          "e-
                         discovery liaison."

   Exhibit "A"




                                                 I
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 9 of 11




            Consistent with the strict requirements, on May 28, 2020 Plaintiffs provided the

   following information to QVC

                    a        Plaintiffs' custodian of relevant electronic materials is Caroline
                             Somers, President, SLC Sweet, lnc.

                    b        The electronic system that Plaintiffs and Plaintiffs' representatives
                             have in place includes individual computers (and mobile devices)
                             for the transmittal and receipt of electronic mail communications.

                     c       Caroline Somers is identified as Plaintiffs' "Retention Coordinator".
                             Plaintiffs do not have a formal electronic document retention policy

                     d       Plaintiffs do not have a formal electronic document retention policy

                     Â       Rachel McCardell is identified as Plaintiffs"'Discovery Liaison"

                     Plaintiffs do not intend to employ an electronic search to locate relevant
                     electronic documents.

                     Plaintiffs' Retention Coordinator" reviewed the document requests and,
                     with the assistance of counsel, provided documents responsive to same

   Exhibit "8", May 28,2020 correspondence to counsel.

            Additionally, in response to QVC's inquires, Plaintiffs went beyond what was

   required under the Electronic Discovery Order and provided the following information to

   QVC:

                 The electronic system that Plaintiffs and Plaintiffs' representatives
                 have in place includes individual computers (and mobile devices) for
                 the transmittal and receipt of electronic mail communications.o

                 The e-mail is hosted at lntermedia.net. lt is run on the current version
                 of Microsoft Exchange. There are two separate accounts that are with
                 lntermedia that have SLC files on them. There contains non-SLC
                 information on both these accounts, as well as SLC information. Data
                 is also housed on a Dropbox account for SLC. Plaintiffs have
                 collected, and are in the process of continuing to collect, files from the
                 Dropbox account and from the electronic files of Caroline Somers, Alan
                 Hamel, Suzanne Somers, Julie Turkel and Jill Schugardt. The
                 information for the relevant time period was, and still is, housed at

   6 May 28,   2020 letter attached as Exhibit "B"
                                                      I
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 10 of 11




                 lntermedia and Dropbox. The files are maintained, preserved and not
                 deleted. The retention of these files will continue and will not be
                 deleted. The two e-mail accounts on lntermedia do contain files
                 unrelated to SLC. The Dropbox account also cohtains files unrelated
                 to SLC.7


   Exhibit "C". June 23,2020 electronic mail.

             It is also important to note that Plaintiffs provided a     much more detailed

   explanation of systems than         QVC. On the issue of QVC's systems, QVC's May 28,
   2020letter stated only as follows:

                    QVC has a series of servers and sources of information that include Office
                    365, Skype, Microsoft Teams and SharePointe. We will be prepared to
                    talk about those, and any other electronic systems, during the meet and
                    confer tomorrow.

   Exhibit "E", QVC letter dated May 28, 2020.

             QVC has not answered any of the questions that          it is demanding now of
   Plaintiffs.




   7   June 23,2020 email attached Exhibit "C"
                                                  l0
3662500v1
191601.65822
            Case 2:19-cv-04773-CFK Document 30-2 Filed 07/17/20 Page 11 of 11




                                          CONCLUSION


            For the foregoing reasons, Plaintiffs respectfully request that this Court deny

   QVC's Motion and deny its request for attorneys'fees and costs for bringing this Motion



                                                         Respectfully submitted,

                                                         MacELREE HARVEY, LTD



   Date: July 17,2020                          By        /s/ Robert A. Burke
                                                         Robert A. Burke, Esquire
                                                         Attorney l.D. No. 61268
                                                         Patrick J. Gallo, Jr., Esquire
                                                         Attorney l.D. No. 316092
                                                         Brian J. Forgue, Esquire
                                                         Attorney l.D. No. 322783
                                                          17 West Miner Street
                                                         West Chester, PA 19381-0660
                                                          (610) 436-0100
                                                          Email: rburke@macelree.com
                                                                 pgallo@macelree.com
                                                                bforque@macelree.com

                                                         Attorneys for Plaintiffs, SLC Sweet, lnc.
                                                         and Suzanne Somers




                                                    11
3662500v1
191601.65822
